                                                                            DISTRICT OF OREGON
                                                                                 FILED
                                                                                 May 15, 2019
                                                                          Clerk, U.S. Bankruptcy Court



         Below is an order of the court.

 1
 2
 3
 4
 5                                                       _______________________________________
                                                                   PETER C. McKITTRICK
 6                                                                 U.S. Bankruptcy Judge

 7
 8                               UNITED STATES BANKRUPTCY COURT

 9                                 FOR THE DISTRICT OF OREGON

10   In Re:                                       Bankruptcy Case
                                                  No. 16-33185-pcm7
11   PETER SZANTO,

12                       Debtor.
                                                  Adv. Proc. No. 16-3114-pcm
13   PETER SZANTO,
14                       Plaintiff,               ORDER AMENDING AND SUPPLEMENTING
            v.                                    ORDER SETTING TRIAL AND BRIEFING
15
                                                  SCHEDULE (DOC. 436)
16   EVYE SZANTO, VICTOR SZANTO, NICOLE
     SZANTO, KIMBERLEY SZANTO, MARIETTE
17   SZANTO, ANTHONY SZANTO, AUSTIN
     BELL, JOHN BARLOW, and BARBARA
18
     SZANTO ALEXANDER,
19
                          Defendants.
20
21        IT IS HEREBY ORDERED that:

22        1.     The parties shall exchange emails upon mailing the exhibits

23   referenced in Paragraph 3 of the Order Setting Trial and Briefing

24   Schedule (the Order), Doc. 436, informing the recipient of said exhibits

25   of the method of mailing (ex. UPS, USPS, or FedEx) and any associated

26   tracking number.       In the event a party does not receive the exhibits,


     Page 1 - ORDER AMENDING AND SUPPLEMENTING ORDER SETTING TRIAL AND
     BRIEFING SCHEDULE (DOC. 436)

                           Case 16-03114-pcm   Doc 441   Filed 05/15/19
 1   correspondence must be filed with the court no later than August 2,

 2   2019, informing the court of such failure.        In the absence of such

 3   filing, the exhibits will be deemed to have been received.       Paragraph 3
 4   of the Order is further amended to omit any reference to the Trustee who

 5   is not a party to the above-captioned adversary proceeding.

 6         2.   Because all parties are now ECF participants, all other
 7   documents required to be exchanged will be deemed to be exchanged upon
 8   docketing in the ECF filing system.

 9         3.   Any party wishing to file trial briefs shall electronically
10   file such briefs no later than July 26, 2019.
11         4.   Any additional pretrial motions must be filed no later than

12   August 9, 2019.   The court will rule on any such motions at the Final
13   Pretrial Conference.
14         5.   Except as modified herein, all previous scheduling orders

15   remain in full force and effect.
16                                         ###
     cc:   all ECF participants
17
18
19
20
21
22
23
24
25
26

     Page 2 - ORDER AMENDING AND SUPPLEMENTING ORDER SETTING TRIAL AND
     BRIEFING SCHEDULE (DOC. 436)

                       Case 16-03114-pcm   Doc 441   Filed 05/15/19
